Title: From George Washington to Richard Bennett Lloyd, 26 November 1782
From: Washington, George
To: Lloyd, Richard Bennett


                  
                     Sir,
                     Newburgh 26th Novr 1782.
                  
                  I was just closing my packet to Mrs Lloyd, when your favor of the 5th was put into my hands.  The letters which accompanied it, I have sent under cover to Major Murray.  I thank you for your politeness in mentioning the good health of Mrs Custis and Mrs Washington—I congratulate you on your own riddance of the Fever with which you had been seized; & have the honor to be Sir, Your most Obedient & most hble servant
                  
                     G: Washington
                  
               